Citation Nr: 0527166	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Mr. & Mrs. D.

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed and continued a 30 
percent evaluation for the veteran's post-traumatic stress 
disorder (PTSD).  Also on appeal is an August 2004 rating 
decision denying entitlement to a total disability rating 
based on individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is established for PTSD.  The veteran also 
carries a diagnosis of antisocial personality disorder, for 
which service connection cannot be established under VA 
regulations.  The two VA psychological examinations of 
record, dated in May 2001 and April 2004, indicate that while 
the veteran's symptoms are significant, they stem more from 
his overall personality disorder than from PTSD.  These 
examinations, however, do not state with particularity which 
symptoms stem from which disorder.  Without such information, 
it is impossible for the Board to determine the appropriate 
percentage rating for his service-connected disability.  
Thus, the Board requests an addendum to the latest VA 
examination to explain which manifestations are related to 
his PTSD.  

The Board notes that the veteran also has perfected an appeal 
of the RO's denial of a total disability rating based on 
individual unemployability.  Because this issue is 
inextricably intertwined with the veteran's claim for an 
increased rating for his sole service-connected disability, 
it will be held in abeyance until the increased rating issue 
is resolved.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).
8Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the April 2004 VA PTSD examination 
(or a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to render an opinion 
as to which of the psychiatric symptoms the 
veteran experiences stem from his PTSD, and 
which stem from his antisocial personality 
disorder.  If this cannot be done with 
confidence, the examiner should so state.  
The examiner is requested to assign a Global 
Assessment of Functioning (GAF) score based 
on the PTSD alone.  A complete rationale for 
any opinion expressed should be included. 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

